Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed March 19, 2021.  At this point claims 1-10, 12-21 are pending in the instant application and ready for examination by the Examiner.

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.

Allowable Subject Matter
4.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant is also encouraged to amend the title of the invention such that it is descriptive of the invention as claimed as required by sec. 606.01 of the MPEP. Furthermore, the Summary of the Invention and the Abstract sec. 1302.01 of the MPEP.


CLAIM INTERPRETATION
5. 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a special function without the recital of structure, materials, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are: ‘semantic analysis component’ in claim 15 and 16.
Such claim limitation(s) is/are: ‘domain check component’ in claim 15 and 17.
Such claim limitation(s) is/are: ‘visualization component’ in claim 15.
Such claim limitation(s) is/are: ‘format check component’ in claim 16.
Such claim limitation(s) is/are: ‘value check component’ in claim 16.
Such claim limitation(s) is/are: ‘linking component’ in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 15 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Kifer. (U. S. Patent 6263331, referred to as Liu; U. S. Patent Publication 20100241639 referred to as Kifer)

Claim 1
Liu discloses a method, performed by a data processing system for identifying correlations between and querying table, the data processing system including a processor and a storage device including instructions, which upon execution by the processor, control the system to perform the method comprising: receiving a selected subset of data from a column of a table set…. and stored in a data repository (Liu, c1:10-19; Receiving a selected subset of data from a column of a table set ….and stored is a data repository of applicant maps to In relational databases, records are stored as rows (tuples) within tables (relations), with each data field in a record represented as a column in the table. A join is a query operation that selects data from Liu, c5:66-c6:8; A smaller one of the two tables is designated as an outer table and a larger one of the two tables as an inner table. The hybrid hash join process determines which rows in the inner and outer tables satisfy a selection criteria. Such rows are called "hit" rows. The hybrid hash join process assigns the inner and outer hit rows to corresponding inner and outer partitions, respectively, based on the values of the common data column. The outer hit rows are partitioned first, followed by the inner hit rows. Rows are stored in buffers logically linked to the partitions. EC: Liu joins tables and their corresponding information based on ‘common data’ which maps to overlapping.)
Liu does not disclose expressly that was published by a first publisher ….inferring a candidate semantic type of data in the column of the first table based upon an analysis of the selected subset of data: validating values of the data in the column of the first table against a set of domain rules, the set of domain rules establishing valid data values for the candidate semantic type receiving a second table that was published by a second publisher and stored in the data repository, the second publisher being different from the first publisher; determining that a column of the second table is associated with the candidate semantic type.
Kifer, fig 1, 0031, 0002; ‘web databases’ and ‘As shown, a plurality of clients 102 may access a search application, for example, on search server 112 via network 104 and/or access a web service, for example, on web server 114. Examiner’s Comments: (EC) The Examiner argues that ‘web databases’ have more than one publisher.)….inferring a candidate semantic type of data in the column of the first table based upon an analysis of the selected subset of data (Kifer, 0094; ‘Possible values for a phone number attribute may be specified as having a particular format, such as "(nnn)nnn-nnnn" or "nnn-nnnn", where each "n" corresponds to an integer between 0 and 9.’ of Kifer. EC: Liu has established that data can be stored in ‘table’ form.): validating values of the data in the column of the first table against a set of domain rules, the set of domain rules establishing valid data values for the candidate semantic type (Kifer, 0094; The example of ‘Possible values for a phone number attribute may be specified as having a particular format, such as "(nnn)nnn-nnnn" or "nnn-nnnn", where each "n" corresponds to an integer between 0 and 9.’ of Kifer. EC: Liu has established that data can be stored in ‘table’ form.) receiving a second table that was published by a second publisher and stored in the data repository, the second publisher being different from the first publisher (Kifer, fig 1, 0031, 0002; ‘web databases’ and ‘As shown, a plurality of clients 102 may access a search application, for example, on search server 112 via network 104 and/or access a web service, for example, on web server 114.‘ of Kifer. Examiner’s Comments: (EC) The Examiner argues that ‘web databases’ have more than one publisher.); determining that a column of the second table is associated with the candidate semantic type. (Kifer, 0094; ‘Possible values for a phone number attribute may be specified as having a particular format, such as "(nnn)nnn-nnnn" or "nnn-nnnn", where each "n" corresponds to an integer between 0 and 9.’ of Kifer. EC: Liu has established that data can be stored in ‘table’ form.) It would have been obvious to one having ordinary skill in the art, having the teachings of Liu and Kifer before him before the effective filing date of the claimed invention, to modify Liu to incorporate obtaining a plurality of data in table form, determining semantics of each column, checking for outlier data within the column, check for format of data for possible matching abilities of Kifer. Given the advantage of obtaining 2 or more similar data tables for merging together, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 15
Liu discloses a data processing system for identifying correlations between and querying tables, comprising: one or more processors (Liu, c6:66 through c7:12; The hybrid hash join process is described in detail below in terms of computer-executable logical processes that operate in a computer system having at least one processor, memory and mass storage.)…. about data in a column of the first table  (Liu, c1:10-19; In relational databases, records are stored as rows (tuples) within tables (relations), with each data field in a record represented as a column in the table. A join is a query operation that selects data from one or more tables using a single "select" operation that specifies values for certain column or columns.)…. an overlapping column between the first table and a second table along the overlapping column that is published by a second publisher based on the candidate semantic type the second publisher being different from the first publisher and the visualization component being further Liu, c5:66-c6:8; A smaller one of the two tables is designated as an outer table and a larger one of the two tables as an inner table. The hybrid hash join process determines which rows in the inner and outer tables satisfy a selection criteria. Such rows are called "hit" rows. The hybrid hash join process assigns the inner and outer hit rows to corresponding inner and outer partitions, respectively, based on the values of the common data column. The outer hit rows are partitioned first, followed by the inner hit rows. Rows are stored in buffers logically linked to the partitions. EC: Liu joins tables and their corresponding information based on ‘common data’ which maps to overlapping.)
Liu does not disclose expressly a semantic analysis component executed by at least one of the one or more processors, the semantic analysis component being configured to infer semantic information…. the semantic information including a candidate semantic type of the data in the column of the first table the first table being published by a first publisher; a domain check component executed by at least one of the one or more processors, the domain check component being configured to validate values of the data in the column of the first table against a set of domain rules, the set of domain rules establishing valid data values for the candidate semantic type: and a visualization component executed by at least one of the one or more processors, the visualization component configured to generate a visualization of ….via a graphical user interface.
Kifer discloses a semantic analysis component executed by at least one of the one or more processors, the semantic analysis component being configured to infer Kifer, 0094; a semantic analysis component executed by at least one of the one or more processors, the semantic analysis component being configured to infer semantic information …. the semantic information including a candidate semantic type of the data in the column of the first table the first table being published by a first publisher of applicant maps to the example of ‘Possible values for a phone number attribute may be specified as having a particular format, such as "(nnn)nnn-nnnn" or "nnn-nnnn", where each "n" corresponds to an integer between 0 and 9.’ of Kifer. Examiner’s Comments: (EC) The Examiner argues that ‘web page’, ‘web objects’ of ‘web documents’ have more than one publisher. Liu has established that data can be stored in tables. ); a domain check component executed by at least one of the one or more processors, the domain check component being configured to validate values of the data in the column of the first table against a set of domain rules, the set of domain rules establishing valid data values for the candidate semantic type (Kifer, 0094, 0033; ‘For the particular type of list of interest, the concept schema may specify a record and all of its possible attributes.  For example, concept schema for a restaurant type list may specify a record as containing the following attributes: restaurant name, address, phone number, fax number, email, web page, map link, rating, price, category, reviews, etc. The domain knowledge may specify particular formats for the domain specific attributes.’ …. The example of ‘Possible values for a phone number attribute may be specified as having a particular format, such as "(nnn)nnn-nnnn" or "nnn-nnnn", where each "n" corresponds to an integer between 0 and 9.’ of Kifer. EC: Liu has established that data can be stored Kifer, 0106; A visualization component executed by at least one of the one or more processors, the visualization component configured to generate a visualization of applicant maps to ‘CPU 1002 is also coupled to an interface 1010 that connects to one or more input/output devices such as such as video monitors, track balls, mice, keyboards, microphones, touch-sensitive displays, transducer card readers, magnetic or paper tape readers, tablets, styluses, voice or handwriting recognizers, or other well-known input devices such as, of course, other computers.’ of Kifer.)…. via a graphical user interface. (Kifer, 0106; the visualization component being further configured to …. via a graphical user interface.  of applicant maps to ‘CPU 1002 is also coupled to an interface 1010 that connects to one or more input/output devices such as such as video monitors, track balls, mice, keyboards, microphones, touch-sensitive displays, transducer card readers, magnetic or paper tape readers, tablets, styluses, voice or handwriting recognizers, or other well-known input devices such as, of course, other computers.’ of Kifer.) It would have been obvious to one having ordinary skill in the art, having the teachings of Liu and Kifer before him before the effective filing date of the claimed invention, to modify Liu to incorporate obtaining a plurality of data in table form, determining semantics of each column, checking for outlier data within the 

Claim 20
Liu discloses a computer-readable memory device comprising computer-executable instructions that, in response to execution, cause a computing device to perform operations, the operations including: receiving a selected subset of data from a column of a first table…. and stored in a data repository (Liu, c1:10-19; receiving a selected subset of data from a column of a first table ….and stored is a data repository of applicant maps to In relational databases, records are stored as rows (tuples) within tables (relations), with each data field in a record represented as a column in the table. A join is a query operation that selects data from one or more tables using a single "select" operation that specifies values for certain column or columns.)…. determining that the column of the first table and the column of the second are overlapping based on the determination that the column of the second table is associated with the candidate semantic type: and joining the first table and the second table along the overlapping column to generate a third table. (Liu, c5:66-c6:8; A smaller one of the two tables is designated as an outer table and a larger one of the two tables as an inner table. The hybrid hash join process determines which rows in the inner and outer tables satisfy a selection criteria. Such rows are called "hit" rows. The hybrid hash join process assigns the inner and outer hit rows to corresponding inner and outer partitions, respectively, based on the values of the common data column. The outer hit rows are partitioned first, 
Liu does not disclose expressly that was published by a first publisher ….inferring a candidate semantic type of data in the column of a first table based upon an analysis of the selected subset of data; validating values of the data in the column of a first table against a set of domain rules, the set of domain rules establishing valid data values for the candidate semantic type; receiving a second table that was published by a second publisher, the second publisher being different from the first publisher; determining that a column of the second table is associated with the candidate semantic type.
Kifer discloses that was published by a first publisher (Kifer, fig 1, 0031, 0002; ‘web databases’ and ‘As shown, a plurality of clients 102 may access a search application, for example, on search server 112 via network 104 and/or access a web service, for example, on web server 114. Examiner’s Comments: (EC) The Examiner argues that ‘web databases’ have more than one publisher.)….inferring a candidate semantic type of data in the column of a first table based upon an analysis of the selected subset of data (Kifer, 0094; ‘Possible values for a phone number attribute may be specified as having a particular format, such as "(nnn)nnn-nnnn" or "nnn-nnnn", where each "n" corresponds to an integer between 0 and 9.’ of Kifer. EC: Liu has established that data can be stored in ‘table’ form.); validating values of the data in the column of a first table against a set of domain rules, the set of domain rules establishing valid data values for the candidate semantic type (Kifer, 0094; Validating values of the data in the first data set against a set of domain rules, the set of domain rules such as "(nnn)nnn-nnnn" or "nnn-nnnn", where each "n" corresponds to an integer between 0 and 9.’ of Kifer. EC: Liu has established that data can be stored in ‘table’ form.); receiving a second table that was published by a second publisher, the second publisher being different from the first publisher (Kifer, fig 1, 0031, 0002; Receiving a second data set that was published by a second publisher, the second publisher being different from the first publisher of applicant maps to the ‘web databases’ and ‘As shown, a plurality of clients 102 may access a search application, for example, on search server 112 via network 104 and/or access a web service, for example, on web server 114.‘ of Kifer. Examiner’s Comments: (EC) The Examiner argues that ‘web databases’ have more than one publisher.: Liu has established that data can be stored in ‘table’ form.); determining that a column of the second table is associated with the candidate semantic type. (Kifer, 0094; ‘Possible values for a phone number attribute may be specified as having a particular format, such as "(nnn)nnn-nnnn" or "nnn-nnnn", where each "n" corresponds to an integer between 0 and 9.’ of Kifer. EC: Liu has established that data can be stored in ‘table’ form.) It would have been obvious to one having ordinary skill in the art, having the teachings of Liu and Kifer before him before the effective filing date of the claimed invention, to modify Liu to incorporate obtaining a plurality of data in table form, determining semantics of each column, checking for outlier data within the column, check for format of data for possible matching abilities of Kifer. Given the advantage of obtaining 2 or more similar data . 


Claims 2, 4, 7, 14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Kifer as applied to claims 1, 15 and 20 above, and further in view of Pape. (U. S. Patent Publication 20020158765, referred to as Kifer)

Claim 2
Liu and Kifer do not disclose expressly presenting invalid values to a user, the invalid values representing values of the data in the column of the first table that are disallowed by the set of domain rules and modifying at least one of the invalid values based on user input by correcting one or more of the invalid values.
Pape discloses presenting invalid values to a user, the invalid values representing values of the data in the column of the first table that are disallowed by the set of domain rules and modifying at least one of the invalid values based on user input by correcting one or more of the invalid values. (Pape, 0354, 0224; Presenting invalid values to a user, the invalid values representing values of the data in the first data set that are disallowed by the set of domain rules and modifying at least one of the invalid values based on user input by correcting one or more of the invalid values of applicant maps to ‘These values are user-adjustable.’ and ‘It enforces data to be created with acceptable values, limits, ranges and/or formats; and sends both synchronous and 

Claim 4
Liu and Kifer do not disclose expressly where validating the values of the data in the column of the first table against the set of domain rules comprises: determining if each of the values of the data in the column of the first table is within a range of valid numeric values.
Pape discloses where validating the values of the data in the column of the first table against the set of domain rules comprises: determining if each of the values of the data in the column of the first table is within a range of valid numeric values. (Pape, 0225; determining if each of the values of the data in the first data set is within a range of valid numeric values of applicant maps to ‘Referring now to FIG. 16, the EventCore 320 performs security 321 to validate connection authorization and to confirm communication encryption; creation and manipulation 324 to provide standardized methods for creating and modifying global data, specifically event data; translation 325 to permit representation in user-configurable languages and storage in a core language; are created within acceptable values, limits, ranges, or formats; and notification 328 to ensure that business components are notified before, during, and after any creation or modification of event information.’ of Pape. EC: Liu has established that data can be stored in ‘table’ form.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kifer, Liu and Pape before him/her at the time of the invention to modify Kifer and Liu to incorporate user input for errors, ranges and validation from users of Pape. Given the advantage of accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 7
Liu and Kifer do not disclose expressly wherein the receiving the selected subset of data comprises receiving a pre-determined number of values from at least one of a beginning of column of the first table set, a middle of the column of the first table, or an end of column of the first table.
Pape discloses wherein the receiving the selected subset of data comprises receiving a pre-determined number of values from at least one of a beginning of column of the first table set, a middle of the column of the first table, or an end of column of the first table. (Pape, 0388, 0408; ‘ Referring now to FIG. 59, which is an illustration of a data structure, each item in the list represents a column in the table.’….’ The values in the Event column replace the columns of a typical database table so that values such  The Events of this structure standardize the actual data into an atomic level: an Event is an attribute with relationships to rows and other columns. In this data sharing environment, the structure of the tables will always the same, as well as the structure of each row. EC: With the plurality of columns, the examiner argues there must be a beginning, middle and end. Liu has established that data can be stored in ‘table’ form.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kifer, Liu and Pape before him/her at the time of the invention to modify Kifer and Liu to incorporate user input for errors, ranges and validation from users of Pape. Given the advantage of accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 14
Liu and Kifer do not disclose expressly outputting the candidate semantic type for external confirmation.
Pape discloses outputting the candidate semantic type for external confirmation. (Pape, 0037; Outputting the candidate semantic type for external confirmation of applicant maps to ‘The system also includes audio feedback to confirm receipt of  data into the system and multiple interconnected databases to facilitate the transfer and maintenance of animal data.’ of Pape.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kifer, Liu and Pape before him/her at the 

Claim 16
Liu and Kifer do not disclose expressly wherein the semantic analysis component comprises: a format check component configured to identify a format of sample data extracted from the column of the first table and to select one or more reference data sets based upon the format; and a value check component configured to check values of the sample data against the one or more reference data sets to identify a semantic type of the sample data, wherein the semantic analysis component is further configured to infer the candidate semantic type of the data in the first data set based upon the identified semantic type of the sample data.
Pape discloses wherein the semantic analysis component comprises: a format check component configured to identify a format of sample data extracted from the column of the first table and to select one or more reference data sets based upon the format; and a value check component configured to check values of the sample data against the one or more reference data sets to identify a semantic type of the sample data, wherein the semantic analysis component is further configured to infer the candidate semantic type of the data in the first data set based upon the identified semantic type of the sample data. (Pape, 0354, 0224; a format check component configured to identify a format of sample data extracted from the first data set and to select one or more reference data sets based upon the format; and a value check .

Claims 3 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Kifer as applied to claims 1, 15 and 20 above, and further in view of Chitilian. (U. S. Patent 8370464, referred to as Chitilian)

Claim 3
Liu and Kifer do not disclose expressly presenting invalid values to a user, the invalid values representing values of the data in the column of the first table that are 
Chitilian discloses presenting invalid values to a user, the invalid values representing values of the data in the column of the first table that are disallowed by the set of domain rules and modifying at least one of the invalid values based on user input by accepting one or more of the invalid values. (Chitilian, c13:58 through c14:8; ‘In some implementations, instructions pertinent to fixing data validation errors can be presented to a user, for example in the form of a tool tip or other text area that may be displayed when the user interacts with the invalid cells.’ ….. ‘The data server sub-system, in this step, may thus act as an translator for the data. In addition, the data server sub-system may perform validation checks on the data, and may cause any questionable or invalid data to be highlighted on the web page for the user, either by communicating with the web page directly or by communicating through the presentation server subsystem.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kifer, Liu and Chitilian before him/her at the time of the invention to modify Kifer and Liu to incorporate a review of values to indicate possible incorrect data values of Chitilian. Given the advantage of removing or correcting inconsistent data to improve accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 17
Liu and Kifer do not disclose expressly wherein the domain check component is further configured to present invalid values to a user, the invalid values representing 
Chitilian discloses wherein the domain check component is further configured to present invalid values to a user, the invalid values representing values of the data in the column of the first table that are disallowed by the set of domain rules and to modify at least one of the invalid values by correcting or accepting one or more of the invalid values. (Chitilian, c13:58 through c14:8; ‘In some implementations, instructions pertinent to fixing data validation errors can be presented to a user, for example in the form of a tool tip or other text area that may be displayed when the user interacts with the invalid cells.’ ….. ‘The data server sub-system, in this step, may thus act as an translator for the data. In addition, the data server sub-system may perform validation checks on the data, and may cause any questionable or invalid data to be highlighted on the web page for the user, either by communicating with the web page directly or by communicating through the presentation server subsystem.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kifer, Liu and Chitilian before him/her at the time of the invention to modify Kifer and Liu to incorporate a review of values to indicate possible incorrect data values of Chitilian. Given the advantage of removing or correcting inconsistent data to improve accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

s 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Kifer as applied to claims 1, 15 and 20 above, and further in view of Cullick. (U. S. Patent Publication 20040220846, referred to as Cullick)

Claim 5
Liu and Kifer do not disclose expressly wherein the receiving the subset of data comprises selecting receiving an entirety of the column of the first table.
Cullick discloses wherein the receiving the subset of data comprises selecting receiving an entirety of the column of the first table. (Cullick, 0051; Wherein the receiving the subset of data comprises selecting receiving an entirety of the first data set of applicant maps to ‘The space S.sub.X may be a discrete set of values, the entire real line, or an interval of the real line (e.g., a finite interval or a half-infinite interval), or a subset of an N.sub.X-dimensional space, where N.sub.X is a positive integer.’ of Cullick. EC: Liu has established that data can be stored in ‘table’ form. ) It would have been obvious to one having ordinary skill in the art, having the teachings of Kifer, Liu and Cullick before him/her at the time of the invention to modify Kifer and Liu to incorporate subset or random samples and hardware, of Cullick. Given the advantage of accuracy and real world implementation, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 6
Liu and Kifer do not disclose expressly wherein the receiving the selected subset of data comprises receiving values of the column of the first table selected at random.
Cullick, 0284; Wherein the receiving the selected subset of data comprises receiving values of the first data set selected at random of applicant maps to ‘In the Monte Carlo mode, the instantiation module may invoke the Monte Carlo engine repeatedly to compute random quantile values for each planning variable (or a selected subset of the planning variables).’ of Cullick. EC: Liu has established that data can be stored in ‘table’ form.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kifer, Liu and Cullick before him/her at the time of the invention to modify Kifer and Liu to incorporate subset or random samples and hardware, of Cullick. Given the advantage of accuracy and real world implementation, one having ordinary skill in the art would have been motivated to make this obvious modification.


Claims 9-10, 12-13, 18 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Kifer as applied to claims 1, 15 and 20 above, and further in view of Parr. (U. S. Patent Publication 20020158765, referred to as Parr)

Claim 9
Liu and Kifer do not disclose expressly wherein the inferring the candidate semantic type of the data in the column of the first table based upon the analysis of the selected subset of data comprises: identifying a format in which values in the selected subset of data are represented by comparing a structure of at least one 
Parr discloses wherein the inferring the candidate semantic type of the data in the column of the first table based upon the analysis of the selected subset of data comprises: identifying a format in which values in the selected subset of data are represented by comparing a structure of at least one value in the selected subset of data to a plurality of known data patterns (Parr, p64, fig 1, section3; Identifying a format in which values in the selected subset of data are represented by comparing a structure of at least one value in the selected subset of data to a plurality of known data patterns of applicant maps to the format of characters with the example Homo sapiens of Parr.) : selecting at least one reference data set based upon the identified format, wherein the at least one reference data set is associated with a known semantic type (Parr, p64, fig 1, section3; Selecting at least one reference data set based upon the identified format, wherein the at least one reference data set is associated with a known semantic type of applicant maps to the example ‘Taxa 4594’ of Parr.); comparing values of the selected subset of data against the at least one reference data set (Parr, p64, fig 1, section3; Comparing values of the selected subset of data against the at least one reference data set of applicant maps to the example of the partial listing (shown) from Holopedum through Homoporus febriculosus of Parr); and inferring the candidate semantic type of Parr, p64, fig 1, section3; Inferring the candidate semantic type of the data in the data set based upon at least one result of the comparing of applicant maps to the example of Homo sapiens’ being highlighted of Parr. EC: Liu has established that data can be stored in ‘table’ form.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kifer, Liu and Parr before him/her at the time of the invention to modify Kifer and Liu to incorporate subsets of patterns of Parr. Given the advantage of a smaller domain for searching requires smaller computational costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 10
Liu and Kifer do not disclose expressly wherein the comparing the values of the selected subset of data against the at least one reference data set comprises: selecting a value from the selected subset of data (Parr, p64, fig 1, Selecting a value from the selected subset of data of applicant maps to the plurality of highlighted web habitats listed on the left side of the interface of Parr.); querying the at least one reference data set with the selected value; and counting a valid hit when a result of the query with the selected value is returned.
Parr discloses wherein the comparing the values of the selected subset of data against the at least one reference data set comprises: selecting a value from the selected subset of data (Parr, p64, fig 1, Selecting a value from the selected subset of data of applicant maps to the plurality of highlighted web habitats listed on the left side of the interface of Parr.); querying the at least one reference data set with the selected Parr, p64, fig 1, Querying the at least one reference data set with the selected value; and counting a valid hit when a result of the query with the selected value is returned of applicant maps to the highlighted sections of web lists which are associated with the web habitats. Counting the number of highlighted portions will result in a counting the valid hits.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kifer, Liu and Parr before him/her at the time of the invention to modify Kifer and Liu to incorporate subsets of patterns of Parr. Given the advantage of a smaller domain for searching requires smaller computational costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 12
Liu and Kifer do not disclose expressly displaying a visualization of the relationship information as part of a graphical user interface.
Parr discloses displaying a visualization of the relationship information as part of a graphical user interface. (Parr, p64, fig 1, Displaying a visualization of the relationship information as part of a graphical user interface of applicant maps to the user interface of EcoLens of Parr.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kifer, Liu and Parr before him/her at the time of the invention to modify Kifer and Liu to incorporate subsets of patterns of Parr. Given the advantage of a smaller domain for searching requires smaller computational costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 13
Liu and Kifer do not disclose expressly receiving input via the graphical user interface; and updating the relationship information based upon the input.
Parr discloses receiving input via the graphical user interface (Parr, p64, Receiving input via the graphical user interface of applicant maps to the example, ‘When some webs are selected either by users or by the system, they are shown in the Selected Webs list at the top of the view.’ of Parr.); and updating the relationship information based upon the input. (Parr, p65; Updating the relationship information based upon the input of applicant maps to ‘TreePlus updates the tree structure when a node is opened by a double click.’ of Parr.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kifer, Liu and Parr before him/her at the time of the invention to modify Kifer and Liu to incorporate subsets of patterns of Parr. Given the advantage of a smaller domain for searching requires smaller computational costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 18
Liu and Kifer do not disclose expressly a linking component configured to correlate a plurality of disparate tables based upon respective semantic information associated therewith.
Parr discloses a linking component configured to correlate a plurality of disparate tables based upon respective semantic information associated therewith. (Parr, p62; and so there are relationships across datasets as well.’ of Parr. EC: Liu has established that data can be stored in ‘table’ form.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kifer, Liu and Parr before him/her at the time of the invention to modify Kifer and Liu to incorporate subsets of patterns of Parr. Given the advantage of a smaller domain for searching requires smaller computational costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 21
Liu and Kifer do not disclose expressly identifying a format in which the selected subset of data is represented by comparing a structure of at least one value in the selected subset of data to a plurality of known data patterns.
Parr discloses identifying a format in which the selected subset of data is represented by comparing a structure of at least one value in the selected subset of data to a plurality of known data patterns. (Parr, p65, fig 1; Identifying a format in which the selected subset of data is represented by comparing a structure of at least one value in the selected subset of data to a plurality of known data patterns of applicant maps to the example of ‘homo’ to find results of ‘homo sapiens, homoplectra, homoporus…etc. of Parr.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kifer, Liu and Parr before him/her at the time of the invention to modify Kifer and Liu to incorporate subsets of patterns of Parr. Given the .


Claims 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Kifer as applied to claims 1, 15 and 20 above, and further in view of Hoffman. (U. S. Patent Publication 20080282189, referred to as Hoffman)

Claim 19
Liu and Kifer do not disclose expressly wherein the visualization comprises a graph display where nodes represent the first table and the second table and an edge represents the overlapping column between the first table and the second table.
Hoffman discloses wherein the visualization comprises a graph display where nodes represent the first table and the second table and an edge represents the overlapping column between the first table and the second table. (Hoffman, fig 2, 0005, fig 4, 0007; FIG. 2 is a screenshot of a display including nested tables arranged according to an example embodiment of the present invention.. EC: Liu has established that data can be stored in ‘table’ form. The edge can be seen in each of the 6 tables in figure 2. Figure 4 discloses the basic concept of overlapping.) It would have been obvious to one having ordinary skill in the art, having the teachings of Liu, Kifer and Hoffman before him before the effective filing date of the claimed invention, to modify Liu and Kifer to incorporate an indicator of where one table ends and another begins of 


Response to Arguments
7.	Applicant’s arguments filed on 3/19/2021 for claims 1-10 and 12-21 have been fully considered but are not persuasive.

8.	Applicant’s argument:
Double Patenting

On page 3 of the Office Action claims 1 and 20 were provisionally rejected for obviousness-type double patenting over claims 1 and 20 of U.S. Patent Appl. No. 14/743,495.

As noted on page 11 of the PTAB Decision, U.S. Patent Appl. No. 14/743,495 is abandoned, thus rendering this rejection moot. As such, Applicant respectfully requests that this rejection be withdrawn.

Withdrawal of the Rejection of Claims 1-10 and 12-21 under 35 U.S.C. § 101

Examiner’s answer:
In light of the applicant’s argument, the examiner withdraws the rejection. 

9.	Applicant’s argument:
In view of the foregoing, Applicant respectfully submits that claims 1-10 and 12-21 qualify as patentable subject matter under 35 U.S.C. §101.

Examiner’s answer:


10.	Applicant’s argument:
Kifer and Chen do not teach or suggest each of these features of claim 1. For example, Kifer and Chen do not teach or suggest “determining that the column of the first table and the column of the second are overlapping based on the determination that the column of the second table is associated with the candidate semantic type; and joining the first table and the second table along the overlapping column to generate a third table,” as recited in amended claim 1.

Examiner’s answer:
A new reference for the amended portion of the claims results in Liu. Liu finds a common data column and then links the corresponding rows. Determining semantics is achieved by Kifer. AT this point Liu discloses information can be stored in table form. 


Conclusion	
12.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: SQL, merge, union
	-U. S. Patent Publication 20090216809: Horii
	-U. S. Patent Publication 20040064441: Tow


Correspondence Information

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)









/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121